IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MARSHALL MARTIN,1                           §
                                                §   No. 7, 2022
          Petitioner Below,                     §
          Appellant,                            §   Court Below—Family Court of
                                                §   the State of Delaware
          v.                                    §
                                                §   File No. CS21-01966
    LONDON VALENTINE,                           §   Petition No. 21-15155
                                                §
          Respondent,                           §
          Appellee.                             §

                               Submitted: February 4, 2022
                               Decided:   February 22, 2022

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                            ORDER

         Upon consideration of the notice to show cause and the parties’ responses, it

appears to the Court that:

         (1)    On January 6, 2022, the appellant, Marshall Martin, filed a notice of

appeal from a Family Court order, dated October 7, 2021 and docketed on October

12, 2021, dismissing his custody petition for lack of jurisdiction. A timely notice of

appeal was due in this Court by November 11, 2021.2 The Senior Court Clerk issued

a notice directing Martin to show cause why this appeal should not be dismissed as

untimely filed. In his response to the notice to show cause, Martin states that the


1
    The Court assigns pseudonyms to the parties under Supreme Court Rule 7(d).
2
    Supr. Ct. R. 6(a)(i).
October 7, 2021 order was not sent to him and he did not learn of the order until after

the time to appeal had expired. He suggests that the order may have been sent to his

former counsel, who was permitted to withdraw, but she did not send the order to

him. If he is found to be at fault for the untimely appeal, he requests relief under

Family Court Civil Procedure Rule 60(b).

       (2)     The appellee, London Valentine, notes that the October 7, 2021 order

provides that it was sent by email to the parties as well as their counsel on October

12, 2021. Valentine also directs the Court to a Commissioner’s order, dated

November 16, 2021, describing a hearing that day on Martin’s motion to rescind or

modify an order of protection from abuse.                  According to that order, the

Commissioner reviewed the Family Court’s October 7, 2021 order with the parties

at the November 16, 2021 hearing.

       (3)    Time is a jurisdictional requirement.3 A notice of appeal must be

received by the Court within the applicable time period in order to be effective.4 An

appellant’s pro se status does not excuse a failure to comply strictly with the

jurisdictional requirements.5 Unless an appellant can demonstrate that the failure to




3
  Carr v. State, 554 A.2d 778, 779 (Del.1989).
4
  Supr. Ct. R. 10(a).
5
  Ward v. Taylor, 2019 WL 4784943, at *1 (Del. Sept. 30, 2019); Smith v. State, 47 A.3d 481, 486-
87 (Del. 2012).
                                               2
file a timely notice of appeal is attributable to court-related personnel, an untimely

appeal cannot be considered.6

       (4)     Even if the October 7, 2021 order incorrectly states that it was sent to

him or his counsel did not send it to him as he contends, Martin was made aware of

October 7, 2021 order at the November 16, 2021 hearing and in the Commissioner’s

November 16, 2021 order. Yet Martin did not file his notice of appeal until more

than forty-five days later on January 6, 2022. This case does not fall within the

exception to the general rule that mandates the timely filing of a notice of appeal. 7

To the extent Martin wishes to pursue relief under Family Court Civil Procedure

Rule 60(b), he must do so in the Family Court in the first instance. This appeal must

be dismissed.

       NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 29(b), that this appeal is DISMISSED.

                                                     BY THE COURT:


                                                     /s/ Gary F. Traynor
                                                            Justice


6
  Ward, 2019 WL 4784943, at *1; Bey v. State, 402 A.2d 362, 363 (Del. 1979).
7
  See, e.g., Gregory v. State, 2016 WL 3475205, at *1 (Del. May 24, 2016) (dismissing appeal as
untimely where even if September 29, 2015 order was not sent to appellant, he had notice of the
order from the docket by March 16, 2016, but did not file an appeal until April 28, 2016); Forehand
v. State, 2013 WL 1633272, at *2 (Del. Feb. 25, 2013) (“In similar facts in previous cases, we have
dismissed an untimely appeal when the appellant failed to file the notice of appeal within thirty
days of receiving a docket sheet notifying the appellant of the court’s decision.”).

                                                3